Accepting as generally full and accurate the statement of the case contained in the opinion of the majority, I cannot agree in the conclusion that the judgment of the trial court should be affirmed, and will state as succinctly as I can the grounds of my dissent from this conclusion.
No general rule of law is more firmly fixed in the jurisprudence of this state than that which denies the remedy of injunction in lieu of other adequate remedies provided by our statutes for the recovery of title or possession of land.
There is a well-recognized exception to this general rule which gives the person in possession of land, not obtained by force or fraud, the right to protect such possession by injunction from wrongful invasion by another, but no case can be found in which a plaintiff who failed to show ownership, possession, or prior possession of land was held entitled to injunction to restrain a defendant from taking possession and fencing the land. Hill v. Brown (Tex.Com.App.) 237 S.W. 252; Simms v. Reisner (Tex.Civ.App.) 134 S.W. 278; City Nat. Bank v. Folsom (Tex.Civ.App.)247 S.W. 591; Sanches v. Newman (Tex.Civ.App.) 158 S.W. 797.
As said by our Supreme Court in the case of Lutcher v. Norsworthy, 27 S.W. 630, 631:
"The mere fact that one person is about to trespass upon the land of another does not authorize the issuance of the writ. It is only in exceptional cases that a court of equity will interfere by its process to restrain a trespass. Burnley v. Cook, 13 Tex. 586, [65 Am.Dec. 79]; High, Inj. §§ 713, 669; 4 Wait, Act.  Def. p. 700 et seq. The facts, to call for the interposition of equity to prevent irreparable injury, should be fully and distinctly set forth. This is not done by the petition, nor does the evidence disclose any sufficient facts."
In the case of City Nat. Bank v. Folsom (Tex.Civ.App.) 247 S.W. 591, 593, the circumstances under which an injunction will lie to prevent a trespass upon land, and the limitations upon the use of such remedy by the owner of the land, are thus clearly stated:
"It may be stated as the settled policy of the law of this state that, if one is in possession of certain premises, and thereby capable of using and enjoying them, and another wrongfully attempts to invade this possession or to destroy the use and enjoyment of such premises, he may resort to a court of equity and secure an injunction restraining the wrongdoer, for there is available to him no plain and adequate remedy at law. It is likewise the settled policy of the law of this state that an owner out of possession of premises, even if held by a mere trespasser, cannot resort to a court of equity and by use of its injunctive powers have possession taken from such wrongdoer and transferred to the owner (Hill et ux. v. Brown et al. [Tex.Com.App.] 237 S.W. 252); the courts holding that there is available to the owner a plain, adequate, legal remedy, and as efficient to the ends of justice as the remedy in equity."
The opinion of the majority of the court bases the affirmance of the judgment on the holding that the evidence before the court shows a probable right in appellee and an invasion or threatened invasion of that right by appellant, and was sufficient to authorize a temporary injunction pending a final determination of the rights of the parties.
The sworn petition of appellee does allege facts sufficient to authorize the temporary injunction, and, if the injunction had been granted upon the pleadings with no evidence adduced by either party, the judgment should be sustained. But the plaintiff introduced a number of witnesses on the hearing, and these witnesses disproved the allegations of the petition that plaintiff was in possession of the land, or had ever had it in possession. If constructive possession of land by one holding title thereto is sufficient to authorize an injunction in favor of the owner against any trespasser upon the land, there is no evidence of plaintiff's ownership. Title to land cannot be shown by verbal testimony of ownership. The deeds offered by appellee were not admissible over the objection made by appellant, and, if they be considered as properly in evidence, they show no title in appellee, because no title is shown in the grantees in these deeds. The fact that the appellant offered no evidence, and had stated to some of plaintiff's witnesses that he did not own the land, adds no strength to plaintiff's claim of title.
I cannot bring myself to believe that the evidence authorizes the granting of temporary injunction, and feel constrained to respectfully dissent from the conclusion of the majority of the court. *Page 783